In an action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Nassau County, entered July 12, 1978, which is in favor of defendants and against him, upon the *601trial court’s dismissal of the complaint at the close of the plaintiffs case, at a jury trial. Judgment affirmed, with one bill of costs payable jointly to respondents appearing separately and filing separate briefs. Viewing the evidence adduced at trial in the aspect most favorable to the plaintiff, we are of the opinion that the trial court properly concluded that plaintiff has not established a prima facie case for recovery on a theory of strict products liability. Although plaintiff established that the product has not performed as intended, he failed to exclude all causes of the accident not attributable to the defendants (see Halloran v Virginia Cbems., 41 NY2d 386, 388). Damiani, J. P., O’Connor, Lazer and Rabin, JJ., concur.